Citation Nr: 9911221	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  95-29 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  He served in Vietnam, and is the recipient of a Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that the veteran had not submitted 
new and material evidence to reopen the claim of entitlement 
to service connection for PTSD.  The Board remanded the issue 
to the RO for further development by decisions dated in March 
1997 and March 1998.  Despite the service representative's 
assertion to the contrary, the Board finds that the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
by decision dated in March 1992.  It was held that there was 
no medical evidence of PTSD, and that the disorder had not 
been diagnosed.  The veteran was notified and did not timely 
disagree therewith.  The RO's March 1992 decision represents 
the last final disallowance of entitlement to service 
connection for PTSD on any basis.

2.  The evidence submitted subsequent to the RO's March 1982 
decision, including the veteran's written statements, 
outpatient treatment records, and several VA examination 
reports, in an attempt to reopen the veteran's claim for 
service connection is new but does not establish a diagnosis 
of PTSD. 

3.  Evidence submitted since the prior final denial is not, 
by itself, or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's March 1992 
decision denying entitlement to service connection for PTSD 
is not both new and material; therefore, the veteran's claim 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.156 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Historically, the veteran filed a claim for entitlement to 
service connection for PTSD on a direct basis in September 
1991.  By VA examination dated in January 1992, he was 
diagnosed with major depression recurrent without psychotic 
features.  By rating decision dated in March 1992, the RO 
denied entitlement to service connection for PTSD on the 
basis that the disorder was not diagnosed on the VA 
examination.  It was noted that service medical records were 
negative for indications of psychiatric impairment.  He was 
notified of that decision, but did not appeal, and that 
decision became final on the merits after one year.  

It appears that the veteran applied to reopen his claim for 
entitlement to service connection for PTSD in a notice of 
disagreement on other claims dated in April 1995.  In May 
1995, the RO ordered additional VA psychiatric and 
psychological examinations, which were conducted in June and 
July 1995.  The final diagnoses were dysthymic disorder, 
alcohol abuse and dependence, and episodic Valium abuse.  
Thereafter, the RO again denied entitlement to service 
connection for PTSD by rating decision dated in February 1996 
on the basis that there was no diagnosis of PTSD and a 
supplemental statement of the case was issued.  

On appeal, the Board remanded the issue because it was 
unclear whether the RO had considered whether new and 
material evidence had been submitted or whether they had 
directly reopened the claim.  The Board also requested that 
an additional search for medical records be made.  Although 
some of the requested developments were complied with, the 
case was again remanded in March 1998 for readjudication of 
the claim and an opportunity for the veteran's service 
representative to respond.  The Board also directed that if 
it was determined that a VA examination was necessary to 
reconcile diagnoses or etiology, such an examination should 
be scheduled.  Thereafter, a letter was sent to the veteran 
requesting the name of health care providers, additional 
records were associated with the claims file, the appropriate 
regulations were provided to the veteran and his 
representative, the veteran underwent a three day period of 
observation and evaluation of PTSD, and the veteran's service 
representative had an opportunity to make an additional 
presentation.  This appeal is again before the Board for 
review.  

The first items for additional review are multiple VA 
treatment and examination records.  Specifically, treatment 
notes from the 1970s show that the veteran was treated for 
tension headaches and hypertension, but there was no mention 
of treatment for PTSD or psychiatric symptomatology.  In 
1992, he underwent VA examinations for a variety of medical 
disorders, including traumatic arthritis of the right cuboid 
bone and the residuals of a shell fragment wound to the left 
flank.  More recent outpatient medical records show that the 
veteran sought treatment for skin problems, as well as social 
work services.  In addition, a November 1997 VA examination 
shows complaints of pain in the right heel and right 
midtarsal joint.  Although new, this evidence is not material 
as it does not make reference to the issue under 
consideration nor support a diagnosis of PTSD.

Significantly, the next items for consideration are several 
VA psychiatric examinations over the course of several years, 
which will be discussed together.  First, in an October 1994 
VA PTSD examination report, the veteran related that he was 
treated with unknown medications for emotional problems in 
the 1970s because he was tense and had headaches.  In 1990, 
things were not going right at work and he was told that he 
was depressed and was given unknown medication.  He indicated 
that he was doing pretty well, the dreams had stopped, his 
sleep was better, but little things still bothered him and he 
exploded and threatened people.  He denied a history of 
assaults or hallucinations for several years, and admitted 
that he had thought of both homicide and suicide but denied 
that he had attempted either or had any recent plans.  He 
denied a history of alcohol or drug abuse, his appetite was 
not impaired, he had three years of college credits, had been 
married for 21 years, had two children, and was employed as a 
security guard.  After a mental status examination, the 
examiner concluded that the veteran had a history of major 
depression, recurrent, mild.  In an October 1994 addendum, 
the examiner specifically concluded that the veteran did not 
satisfy the criteria for PTSD.

Parenthetically, the Board notes that the veteran related a 
history of PTSD in a September 1994 VA neurological disorders 
examination.  Although the examiner did not make diagnosis 
PTSD, the Board nonetheless notes that it is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  

In a June 1995 VA PTSD examination report, the veteran again 
reported the treatment for tension and headaches in 1970 and 
depression in 1990.  He denied any treatment since that time.  
He related that he drank one-half to one pint of whiskey a 
day.  He remarked that his wife thought he needed help and 
was afraid of him, he lost his temper and threw things, shot 
at a man in the 1980s, hit a man with a two-by-four two years 
previously, went to bed drunk just about every day, took 
Valium when he could get his hands on it, and felt bad that 
he lied at his last examination by not reporting all these 
things.  He admitted to a remote history of hallucinations, 
but none for several years, a remote history of homicidal and 
suicidal thoughts but had attempted neither.  He admitted to 
thinking about Vietnam all the time, seldom watched movies 
about Vietnam, sudden loud noises bothered him, but had no 
problems with the sounds of helicopters, thunder, or relating 
to Asians.  After a mental status examination, the examiner 
concluded that the veteran gave a 20 year history of 
recurrent depression and described some symptoms of PTSD.  
However, he did not clearly appear to satisfy the criteria 
needed for a diagnosis of PTSD but a final diagnosis would be 
given after psychological testing.

Psychological testing was undertaken in July 1995.  The 
examiner concluded that it did not support a diagnosis of 
PTSD when compared to normative data of veteran's with PTSD.  
Additionally, the veteran endorsed items on the test 
suggesting the presence of suicidal ideation, delusional 
beliefs, and auditory, olfactory, and visual perceptual 
disturbances.  The tester concluded that the data should be 
considered in conjunction with the interview data collected 
by psychiatry in forming the final diagnostic impression.  
Thereafter, the examining psychiatrist noted that the 
psychological testing was not consistent with the diagnosis 
of PTSD and concluded that the diagnoses included dysthymic 
disorder, alcohol abuse and dependence, and episodic Valium 
abuse.

In the most recent VA examination, the veteran was 
hospitalized in September 1998 for a period of observation 
and examination for PTSD.  He related a history of daily 
alcohol consumption for six years, blackouts, and tremors, 
but no seizures.  He claimed that he drank to relieve anxiety 
in order to sleep better and not have nightmares.  He denied 
cocaine use but admitted to occasional cannabis.  He 
complained of nightmares of combat, difficulty falling asleep 
in the mornings after his night shift job, increased anxiety 
when he saw lightening or heard helicopters or thunder, 
episodes of auditory and visual hallucinations both when 
drunk and sober, and intermittent use of Valium bought from 
the street.  He reported feeling depressed, and had 
intermittent episodes of suicidal ideation without gestures 
or attempts.  

The veteran's hospital course included antihypertensives, 
Librium as needed for withdrawal, which he did not exhibit, 
thiamin, folate, and as needed doses of Tylenol, Maalox, and 
milk of magnesia.  He complained of difficulty sleeping on 
the first day.  Psychological testing was undertaken and 
showed that the profile was on the cut-off of being 
considered invalid and the data could not be used as a 
diagnostic marker; however, it was noted that the symptoms 
pattern was not consistent with PTSD.  The examiner also 
remarked that the veteran's behavior did not strongly 
corroborate a diagnosis of PTSD.  There was no note of 
hypervigilance or avoidance symptoms, and no documentation of 
nightmares and flashbacks.  The veteran continued to minimize 
the severity of alcohol intake and did not consider alcohol 
consumption to be a problem.  He was discharged home, without 
job restrictions, and instructed to call the chemical 
dependency treatment program for alcohol use.  The discharge 
diagnoses included alcohol dependence, and substance induced 
mood disorder, with a global assessment of functioning of 65.

While these examinations were all "new," in that they 
obviously had not been performed at the time of the prior 
denial, each one affirmatively represents that the veteran's 
symptomatology does not satisfy the criteria for a diagnosis 
of PTSD.  Specifically, an addendum to the October 1994 PTSD 
examination unquestionably concluded that the veteran did not 
satisfy the criteria for PTSD.  Similarly, a July 1995 
addendum to the June 1995 VA PTSD examination concluded that 
psychological testing was not consistent with the diagnosis 
of PTSD.  Finally, in the most recent in-patient observation 
and examination report, it was related that the veteran's 
behavior did not strongly corroborate a diagnosis of PTSD, 
notwithstanding borderline invalid psychological testing.  
Nonetheless, the examiner remarked that the symptoms pattern 
of the testing was not consistent with PTSD.  Therefore, the 
evidence is not material as it does not support the veteran's 
claim.

The Board has considered the veteran's service 
representative's contention that the duty to assist has not 
been fully completed.  Specifically, the service 
representative maintains that the issue should again be 
remanded for additional examination and testing and asserts 
that the RO did not comply with the Board's direction to 
reconcile diagnoses or etiology of the veteran's disorder.  
Stegall v. West, 11 Vet. App. 268 (1998).  As noted, the 
March 1998 remand instructed the RO that if it was determined 
that a VA examination by a board of two psychiatrists was 
indicated to reconcile diagnoses or etiology, such an 
examination should be scheduled.  Thereafter, the RO 
scheduled the veteran for a three-day in-hospital period of 
observation and examination by two psychiatrists.  

Despite the service representative's assertions, the Board 
finds that the RO substantially complied with the remand.  
First, the Board essentially left the decision whether to 
schedule a further examination to the RO's discretion.  
Subsequently, the RO provided the veteran with an additional 
examination in an attempt to prove his claim, despite the 
fact that he had never been diagnosed with PTSD to that 
point.  Once the objective medical evidence again failed to 
show a diagnosis of PTSD, there was no need for the medical 
examiners to reconcile diagnoses unrelated to the veteran's 
specific claim.  Therefore, the Board finds that a remand for 
reconciliation of the diagnoses of alcohol dependence and 
substance abuse mood, as requested by the service 
representative, would unnecessarily delay resolution of this 
case.

Similarly, in the Statement of Accredited Representation in 
Appealed Case, VAF 646, the veteran's National Service 
Officer maintains that since the most recent psychological 
testing was deemed invalid (described by the examiner as 
being "on the cut off of being considered invalid"), 
additional testing should be undertaken.  However, in light 
of the fact that no medical examiner has ever diagnosed PTSD, 
and all of the medical examiner's who have been asked to 
specifically address the issue of PTSD have determined that 
the veteran did not satisfy the criteria of PTSD, the Board 
finds that there is no need for yet more testing.  The 
Service Officer suggests that the medical examiner's 
representation that the veteran's behavior "did not strongly 
corroborate a diagnosis of PTSD" indicates that some of his 
behavior must have at least supported his PTSD symptoms.  The 
Board rejects this argument,  directed as it is to accept 
that a diagnosis of PTSD (or in this case a non-diagnosis of 
PTSD) by a mental-health professional must be presumed to 
have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders].  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Because the 
medical examiner did not establish a diagnosis of PTSD based 
on the veteran's overall picture, the Board finds that there 
is no need for additional testing.  As there is no evidence 
of a diagnosis of PTSD, the evidence is not "material" for 
purposes of the regulation in that it has essentially no 
impact on the merits of the claim.  

The Board has also considered the various written statements 
provided by the veteran.  Although his statements are deemed 
truthful and probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions as to such a 
disability are not deemed to be competent in light of the 
other objective evidence of record showing no medical 
diagnosis of PTSD.  He lacks the medical expertise to offer 
an opinion as to a diagnosis or the existence of medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence, the claim for entitlement to 
service connection for PTSD cannot be reopened.  

In conclusion, in the absence of competent, credible evidence 
of a medical diagnosis of PTSD, and, as none of the evidence 
discussed above is both new and material, the claim for 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.156 (1998).  No further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for PTSD is not 
reopened and the benefits sought are denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

